            Case 2:21-cv-01059-JLS Document 6 Filed 04/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN BUCKSHAW,               :
     Petitioner,             :
                             :
                  v.         :                       CIVIL ACTION NO. 21-CV-1059
                             :
MARYLAND NATIONAL CAPITAL    :
PARK AND PLANNING COMMISSION :
PARK POLICE, et al.,         :
     Respondents.            :


                                             ORDER

       AND NOW, this 15th day of April, 2021, in light of pro se Plaintiff John J. Buckshaw’s

failure to sign his habeas corpus petition and either pay the fee to commence this habeas corpus

action or file a motion to proceed in forma pauperis as directed by this Court’s Order entered and

mailed on March 10, 2021 (see ECF No. 4), which (1) granted him thirty (30) days to do so and

(2) warned him that if he failed to comply with the Order that the case would be dismissed

without prejudice for failure to prosecute; and, in consideration of the same Order directing

Buckshaw to show cause why the Court should not enjoin him from filing any further habeas

corpus cases in this Court unless Buckshaw (1) captions his petition for this Court; (2) identifies

a state court criminal conviction from a county located within the Eastern District of

Pennsylvania (see 28 U.S.C. § 118(a)); (3) pays the filing fee or moves to proceed in forma

pauperis; and (4) files the petition on this Court’s standard form as required by Local Civil Rule

9.3, and for the reasons stated in the accompanying Memorandum, it is ORDERED that:

       1.       The above captioned case is DISMISSED WITHOUT PREJUDICE for failure

to prosecute.

       2.       The Clerk of Court is DIRECTED to mark this case CLOSED.
            Case 2:21-cv-01059-JLS Document 6 Filed 04/15/21 Page 2 of 2




       3.      John J. Buckshaw is ENJOINED from filing any further habeas corpus cases in

this Court unless Buckshaw (1) captions his petition for this Court; (2) identifies a state court

criminal conviction from a county located within the Eastern District of Pennsylvania (see 28

U.S.C. § 118(a)); (3) pays the filing fee or moves to proceed in forma pauperis; and (4) files the

petition on this Court’s standard form as required by Local Civil Rule 9.3.

       4.      If Buckshaw submits any paper to the Clerk of Court that falls within the

description contained in Paragraph 3 of this Order, the Clerk of Court is DIRECTED not to

docket such paper. In other words, the Clerk of Court shall only docket habeas petitions filed on

the Court’s standard form, that bear this Court’s caption, that identify a state court criminal

conviction from a county located within the Eastern District of Pennsylvania, and that are

accompanied by payment of the filing fee or a motion to proceed in forma pauperis. The Clerk

of Court is FURTHER DIRECTED to return any paper covered by this injunction to Buckshaw

with a copy of this Order. 1

                                              BY THE COURT:


                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.




       1
         The Clerk need not return papers individually should Buckshaw, as he has done in the
past, submit numerous papers at the approximately the same time. Rather, to conserve judicial
resources, the Clerk may return groups of papers in a single return along with a copy of this
Order.
